Citation Nr: 0915820	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for PTSD.

7.  Entitlement to service connection for cervical spine 
degenerative disc disease.

8.  Entitlement to service connection for undiagnosed illness 
manifested by muscle and joint pains.

9.  Entitlement to an increased rating for left knee 
disability, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and D. P.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to April 1970, from December 1990 to June 1991, and from 
March 15, 2003 to May 21, 2003.  He served in Southwest Asia 
from February 7, 1991 to May 17, 1991.  He also performed 
active duty for training and inactive duty training at 
various dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied an application to reopen 
claims of service connection for: (1) PTSD; (2) dermatitis, 
dermatophytosis, or other skin rash; and, (3) diarrhea or 
other digestive problems.  That decision also denied an 
increased rating for the left knee.  This appeal also arises 
from a June 2006-issued rating decision that denied service 
connection for cervical spine degenerative disc disease, also 
claimed as muscle and joint pains.  The Board has 
recharacterized this most recent issue to reflect that a 
claim for service connection for undiagnosed illness 
manifested by muscle and joint pains is a claim entirely 
separate from a claim for service connection for degenerative 
disc disease.  

Service connection for a skin disorder, service connection 
for PTSD, service connection for cervical spine degenerative 
disc disease, and service connection for undiagnosed illness 
manifested by muscle and joint pains are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 1997, the RO denied service 
connection for diarrhea and properly notified the Veteran of 
that decision.  

2.  The Veteran did not appeal the May 1997 rating decision 
and it became final.

3.  Evidence received at the RO since the May 1997 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for an undiagnosed illness 
manifested by diarrhea.  

4.  By rating decision of April 2002, the RO denied an 
application to reopen a claim for service connection for 
dermatitis/dermatophytosis claimed as skin rash due to a 
psychiatric condition, denied service connection for PTSD, 
and properly notified the Veteran of that decision.  

5.  The Veteran did not appeal the April 2002 rating decision 
and it became final.

6.  Evidence received at the RO since the April 2002 rating 
decision raises a reasonable possibility of substantiating 
the claims for service connection for a skin disorder and for 
PTSD.  

7.  A chronic disability manifested by diarrhea and lower 
intestinal disturbance due to undiagnosed illness has been 
manifested to a degree of 10 percent since the Veteran 
returned from Southwest Asia.  

8.  The left knee disability has been manifested throughout 
the appeal period by noncompensable limitation of flexion, 
crepitus, weakness, effusion, swelling, and flare-ups of pain 
every two to three weeks; neither instability nor locking is 
shown. 


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision, which denied service 
connection for an undiagnosed illness manifested by diarrhea, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  The April 2002 RO rating decision, which denied an 
application to reopen a claim for service connection for a 
dermatitis/dermatophytosis claimed as skin rash due to a 
psychiatric condition, and denied service connection for PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

3.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims for 
service connection for an undiagnosed illness manifested by 
diarrhea, for service connection for a skin disorder, and for 
service connection for PTSD and those claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  A chronic disability manifested by diarrhea and lower 
intestinal disturbance due to undiagnosed illness is presumed 
to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2008).

5.  The criteria for a schedular rating greater than 10 
percent for left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate II, § 4.71a, Diagnostic Codes 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, initial notice was provided in August 
2001, August 2003, and in March and December 2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided in March 2006 and at later times.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, VA must look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Some notice of these elements was provided in a 
March 2004 letter, which was issued prior to the Kent 
decision; however, to the extent that the notice letter does 
not conform to the holding of Kent, no unfair prejudice to 
the Veteran has resulted because all previously denied claims 
have been reopened for consideration of the merits of the 
claims.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Notice of these 
provisions was provided in April 2008 and May 2008 letters to 
the Veteran.  The issues were readjudicated and a 
supplemental statement of the case was issued in November 
2008.   

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment records.  The claimant 
testified at two hearing, one of which was before the 
undersigned Veterans Law Judge.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).
New and Material Evidence

In May 1997, the RO denied service connection for diarrhea.  
The Veteran and his representative were notified of the 
decision in a letter from the RO, but did not appeal.  Thus, 
the rating decision became final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002).  In an April 2002-issued rating decision, the RO 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a skin 
rash and also denied service connection for PTSD.  The 
Veteran and his representative were notified of the decision 
in a letter from the RO, but did not appeal.  Thus, that 
rating decision became final.  Id.  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103.

Pursuant to 38 C.F.R. § 3.156(a), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  An application to reopen the service connection 
claims was received at the RO in March 2004, subsequent to 
the effective date of the revision.  Therefore, this version 
of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Skin Disorder

In a February 1996-issued rating decision, the RO denied 
service connection for a skin rash claimed due to undiagnosed 
illness.  The Veteran and his representative were notified of 
the decision in a letter from the RO, but did not appeal.  
Thus, the rating decision became final.  At various times 
since then, the RO has denied applications to reopen that 
claim.  The last final denial decision on this claim was 
issued in April 2002.  

The relevant evidence of record at the time of the April 2002 
RO rating decision consists of service treatment records 
(STRs), VA examination reports, VA treatment records, and 
claims and statements of the Veteran, as discussed below.

The STRs reflect that the skin was normal during the first 
period of active service.  The Veteran was examined for his 
second period of active service in December 1990.  The 
examiner noted dishydrosis of the feet and generalized 
xerosis.  The Veteran was seen in January 1991, during his 
second period of service, for facial dermatitis with 
follicular bumps.  The assessment was folliculitis barbae.  
An April 1991 Southwest Asia demobilization questionnaire 
asked whether the Veteran had any rash, skin infection, or 
sores.  He responded by checking "no."  An April 1991 
redeployment examination report reflects that the skin was 
normal.  Skin problems arose thereafter, however.

Private medical reports reflect treatment from March 1994 to 
February 1995 for a rash on the trunk and right hip since 
Saudi Arabia.  The diagnosis was hyperpigmented pruritic 
rash-post inflammatory.  In a June 1994 letter, S. Banks, 
M.D., reported having treated the Veteran for 
pseudofolliculitis of the area affected by shaving.

In March 1995, the Veteran submitted a service connection 
claim for a skin rash reportedly incurred in the Persian Gulf 
War.  

The skin was normal during a National Guard periodic 
examination in an April 1995; however, an April 1995 medical 
history questionnaire reflects that the Veteran reported a 
rash since Desert Storm for which he had used prescription 
creams.  

A September 1996 VA general medical examination report 
reflects a complaint of itching and rashes on the hip, groin, 
ribcage, and neck.  The examiner noted hyperpigmented, 
keratotic patches on both hips, groin, neck, and right 
ribcage, and dry skin of the left foot.  The diagnosis was 
dermatitis of unknown etiology.

In February 1997, the RO denied service connection for a skin 
rash due to undiagnosed illness based on evidence of a pre-
existing skin disorder.  

A March 1997 VA general medical examination report notes a 
fungal infection of the left foot.  The diagnosis was 
dermatophytosis, thought to be fungal.  

In May 1997, the RO denied service connection for a skin rash 
due to undiagnosed illness on the basis that there is no 
evidence that diagnosed dishydrosis, xerosis, or skin rash 
worsened during active military service and no evidence 
linking dermatophytosis to active service.

In April 1998, the Veteran requested that the claim be 
reopened.  He submitted a November 1997 VA outpatient 
treatment report that notes post-inflammatory 
hypopigmentation of both flanks and tinea pedis pustules of 
the feet.  In an August 1998 rating decision, the RO 
determined that this was not new and material evidence.  

In June 2001, the Veteran requested that the skin claim be 
reopened.  The skin was normal during a National Guard 
periodic examination in June 2001.  In February 2002, the 
Veteran claimed that the skin rash was due to his nerves.  In 
an April 2002 rating decision, the RO again determined that 
no new and material evidence had been submitted.  

The Board will review the evidence submitted since the April 
2002 RO decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant and whether it raises a reasonable possibility 
of substantiating the claim for service connection for a skin 
disorder.  

The Veteran requested that the claim be reopened in March 
2004.  A March 2004 VA outpatient treatment report reflects 
complaint of a rash that had persisted since Desert Storm.  
The assessment was rash of unknown etiology.  This outpatient 
treatment report is new and material evidence to reopen the 
claim.  It suggests that the current skin disorder is a rash 
due to unknown, undiagnosed etiology.  Given the presumptive 
service connection provisions for undiagnosed illness and the 
benefit of the doubt doctrine set forth at 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102, this opinion could place the 
evidence for service connection for an undiagnosed skin 
disorder in relative equipoise.  Thus, it is neither 
cumulative nor redundant and it raises a reasonable 
possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  The issue will be 
addressed further in the REMAND below.



Diarrhea and Lower Intestinal Disorder

In a May 1997-issued rating decision, the RO denied service 
connection for diarrhea or lower intestinal problems on the 
basis that the undiagnosed lower gastrointestinal problem was 
not compensable in degree.  The Veteran and his 
representative were notified of the decision in a letter from 
the RO, but did not appeal.  Thus, the rating decision became 
final. 

The relevant evidence of record at the time of the May 1997 
RO rating decision consists of STRs, VA examination reports, 
VA treatment records, and claims and statements of the 
Veteran, as discussed below.

The STRs reflect no relevant complaint.  A March 1997 VA 
general medical examination report notes a complaint of 
frequent diarrhea.  The diagnosis was "diarrhea-etiology 
could be explored."  No other relevant evidence was of 
record in May 1997.  

The Board will review the evidence submitted since the May 
1997 RO decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant and whether it raises a reasonable possibility 
of substantiating the claim.  

In July 1998, the Veteran reported intermittent diarrhea.  
The VA clinician noted that the cause of diarrhea was 
undetermined and noted abdominal tenderness.  The Veteran had 
lost 3.5 pounds of body weight since his previous, February 
1998 visit.  

The Board will rate the reported diarrhea and lower 
intestinal tract problems by analogy to irritable colon 
syndrome.  Comparing the July 1998 reported manifestations of 
diarrhea and abdominal tenderness to the rating criteria set 
forth at  38 C.F.R. § 4.114, Diagnostic Code 7319, irritable 
colon syndrome, the criteria of the 10 percent rating, or 
perhaps even a greater rating, are approximated.  A 10 
percent rating is warranted for frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
warranted for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 Diagnostic Code 7319 (2008).  Because the 
previous denial of service connection for undiagnosed illness 
manifested by diarrhea was based on a lack of evidence of a 
compensable digestive system-related undiagnosed disability, 
this March 2004 VA outpatient treatment report is new and 
material evidence.  The claim must therefore be reopened.  
Service connection will be addressed below.

PTSD

In June 2001, the Veteran sought service connection for PTSD.  
In an April 2002-issued rating decision, the RO denied 
service connection for PTSD on the basis of no confirmed 
diagnosis of PTSD.  The Veteran and his representative were 
notified of the decision in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final.  

The relevant evidence of record at the time of the April 2002 
RO rating decision consists of STRs, VA examination reports, 
VA treatment records, and claims and statements of the 
Veteran, as discussed below.

The STRs reflect no relevant complaint.  An October 1997 VA 
outpatient treatment report notes anxiety, depression, sleep 
disturbance, and other psychiatric symptoms.  A February 1998 
VA outpatient treatment report notes anxiety and somatization 
symptoms.  Beginning in 1998, the Veteran received routine VA 
mental health clinic care for anxiety.  In July 2000, an Axis 
I diagnosis of marital discord was offered and in January 
2001, the Axis I diagnosis was depression. 

The Veteran submitted a statement of PTSD stressors in 
February 2002.  The chief stressor was an altercation with 
another soldier who was armed with an M-16 military rifle 
while in Saudi Arabia.

The Board will review the evidence submitted since the final 
April 2002 RO decision that denied service connection for 
PTSD to determine whether any of it is new and material 
evidence.  

A May 2002 VA mental health clinic notes reflects that the 
Veteran was being treated for a personality disorder.  While 
this represents a new diagnosis, it does not argue for 
service connection, as personality disorders are not 
disabilities for VA benefits purposes.  Thus, it cannot 
substantiate the claim and therefore is not new and material 
evidence. 

In September 2005, the Veteran added some details concerning 
his PTSD stressor.  Because evidence of a verifiable PTSD 
stressor is relevant to the claim, this is material evidence.  
Because it had not been earlier considered, it is new 
evidence.  

In January 2008, the RO received an affidavit from a service 
comrade of the Veteran's.  In the affidavit, the service 
comrade corroborated the Veteran's claimed PTSD stressor 
incident.  Because independent evidence that verifies a PTSD 
stressor is always relevant to a PTSD claim, this is material 
evidence.  Because it had not been earlier considered, it is 
new evidence.  Thus, it is neither cumulative nor redundant 
and it raises a reasonable possibility of substantiating the 
claim.  

Given the benefit of the doubt doctrine set forth at 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, the added details of 
the claimed PTSD stressor submitted in September 2005 and the 
affidavit from the service comrade received in January 2008 
could help substantiate a claim for service connection for 
PTSD.  Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  Service connection 
for PTSD will be addressed in the REMAND below.

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service Connection for Diarrhea 

An April 2000 VA UGI study showed possible duodenitis, but 
normal upper GI and small bowel.  A March 2002 VA outpatient 
treatment report notes diarrhea, questionably stress-related 
vs. infectious; and, it contains an assessment of duodenitis.  
A September 2003 VA examination report notes a history of 
gastroesophageal reflux disease (GERD) and duodenitis.  

In March 2004, the Veteran reported that his lower digestive 
tract was still causing problems that he felt were stress-
related.  

In January 2008, the Veteran testified before an RO hearing 
officer that occasionally he experienced soiled clothing due 
to diarrhea and that this began after serving in Southwest 
Asia.  He testified that prior to serving in Southwest Asia 
any digestive problem was more like heartburn.  He recalled 
having been treated for gastritis at Fort Campbell, Kentucky.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he developed serious diarrhea after 
he returned from Southwest Asia.  He testified that his 
current symptoms included diarrhea.  

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to Veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011.  

For purposes of this regulation, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.317.

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that he 
has an undiagnosed illness manifested by diarrhea and lower 
intestinal disturbance.  The medical evidence reflects that 
diagnoses have been offered to account for upper 
gastrointestinal tract heartburn and stomach pain, but lower 
intestinal tract disturbances, such as diarrhea, have escaped 
diagnosis.  Under the circumstances, the provisions of 
38 C.F.R. § 3.317 will be applied to diarrhea and the 
reported lower intestinal tract disturbances.  

The evidence reflects a chronic condition, that is, diarrhea 
and lower gastrointestinal signs or symptoms have existed for 
more than six months.  These symptoms have not been 
attributed to a known diagnosis.  As noted above, under 
Diagnostic Code 7319, these manifestations are at least 10 
percent disabling.  No evidence has been presented that 
suggests that these symptoms are the result of a supervening 
condition, willful misconduct, or that the undiagnosed 
illness was not incurred during active military service in 
Southwest Asia.  

The Court has stated, "the requirement that a Veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service 
connection for an undiagnosed illness manifested by diarrhea 
and lower intestinal disturbances have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic diarrhea and lower intestinal 
disturbances.  

Left Knee Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The left knee disability, characterized as a service-
connected left knee sprain (although surgery on the knee was 
carried out during active service), has been rated 10 percent 
disabling for the entire appeal period under Diagnostic Code 
5299-5260.  In order to address a higher rating, several 
diagnostic codes should be considered. 

Under Diagnostic Code 5257, slight knee disability due to 
instability or subluxation warrants a 10 percent rating.  
Moderate knee instability warrants a 20 percent rating and 
severe instability warrants a 30 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257.  

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260.   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261.    

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98; VAOPGCPREC 23-97. 

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VA's General Counsel 
held that these separate ratings should each take into 
consideration any additional functional loss due to pain 
under 38 C.F.R. § 4.40 and DeLuca, and that these separate 
ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 9-2004.  

The STRs reflect that during the Veteran's third period of 
active military service, in March 2003, he jumped from a 
vehicle and twisted and bruised the left knee.  Two days 
later, there was a hematoma with sepsis.  Aspiration of fluid 
failed to reduce the knee swelling.  He was hospitalized and 
underwent open irrigation of the left knee in April 2003.  He 
was discharged from active service a month later.  He filed 
for service connection immediately.  

A September 2003 VA compensation examination report reflects 
full left knee extension and flexion and no instability.  An 
X-ray was normal.  In September 2003, the RO granted service 
connection and a 10 percent rating.  The Veteran did not 
indicate any disagreement with that decision.  Rather, in 
March 2004, he requested an increased rating and reported 
that the knee disability had worsened.  Thus, after one year 
had elapsed from the date of issue of the September 2003 
rating decision, it became final and the March 2004 claim for 
an increase will not be construed as a disagreement with the 
initial rating assigned.  

A March 2004 VA orthopedic compensation examination report 
reflects that the Veteran reported pain and swelling on use 
of the left knee.  The examiner found full range of motion 
and no instability or effusion.  No additional impairment was 
detected.  The RO continued a 10 percent rating in September 
2004.  The Veteran submitted an NOD in December 2004, but did 
not offer any additional information concerning the left 
knee.  

VA re-evaluated the left knee in April 2006.  The Veteran 
reportedly walked normally.  The knee was nontender and a 
scar over the left knee was healed.  Range of motion was 
normal without significant pain; however, there was crepitus 
on motion.  Stability and strength were normal.  The 
assessment was left knee pain most likely due to degenerative 
arthritis.  

In January 2008, the Veteran testified that he took Tylenol(r) 
III and Naprosyn(r) for left knee pain.  He testified that he 
had trouble squatting and kneeling.  He reported knee 
stiffness.  He testified that he used a knee brace 
occasionally.  

An undated VA orthopedic examination report (likely dated in 
2008) reflects that left knee pain limited the Veteran's 
ability to stand to 3 hours or less and limited walking to 
less than one mile.  The examiner noted constant effusion, 
flare-ups of joint disease every 2 to 3 weeks, and occasional 
swelling.  The Veteran's gait was normal.  Range of motion 
was near-normal, but the left quadriceps muscle was atrophied 
by 01.5 centimeter.  Range of motion was to 120 degrees of 
flexion and to full or zero degrees of extension.  Pain on 
flexion began at 120 degrees.  The examiner also noted bumps 
on the knee consistent with Osgood-Schlatter's disease and 
noted that a May 2008 magnetic resonance imaging (MRI) showed 
a torn medial meniscus.  The examiner found no crepitation or 
grinding.  The diagnosis was torn medial meniscus, which 
would significantly affect the Veteran's occupation.  

In January 2008 and in March 2009, the Veteran testified that 
the left knee gave out in the mornings.  He testified that 
the knee swells and that he limps and that he uses a knee 
brace sometimes.  He testified that the knee limits many 
activities that he once enjoyed.  He testified that knee pain 
occurred daily.  

The left knee disability has been manifested throughout the 
appeal period by noncompensable limitation of flexion 
(flexion greater than 45 degrees is not compensable) crepitus 
on motion, weakness, effusion, swelling and flare-ups every 
two to three weeks.  Neither instability nor locking is 
shown.  Comparing these manifestations with the criteria of 
the rating schedule, the Board finds that the criteria for a 
rating greater than the 10 percent assigned are not more 
nearly approximated.  This is because there is no compensable 
limitation of motion in either flexion or extension and there 
is no instability.  Thus, even considering the additional 
impairment due to weakness, pain, and lack of endurance, the 
criteria for a rating greater than 10 percent are not 
approached. 

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Therefore, the assignment of staged ratings is 
unnecessary.  Hart, 21 Vet. App. at 510.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 10 percent for 
left knee disability is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

New and material evidence having been received, the claims 
for service connection for a skin disorder is reopened.  To 
this extent, the appeals are granted.

New and material evidence having been received, the claims 
for service connection for PTSD is reopened.  To this extent, 
the appeals are granted.

New and material evidence having been received, the claim for 
service connection for a gastrointestinal disorder is 
reopened.  To this extent, the appeals are granted.

Service connection for an undiagnosed illness manifested by 
diarrhea and lower intestinal disturbance is granted. 

A schedular rating greater than 10 percent for a left knee 
disability is denied.





REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

Skin Disorder 

The claimed skin disorder for which service connection is 
sought is a recurring rash of the torso, hips, groin, and 
neck that first appeared after Persian Gulf War service.  It 
is unclear whether the rash is due to diagnosed or 
undiagnosed illness.  Private medical reports dated from 
March 1994 to February 1995 contain a diagnosis of 
hyperpigmented pruritic rash-post inflammatory.  In 
September 1996, the diagnosis was dermatitis of unknown 
etiology.  A March 1997 VA general medical examination report 
contains a diagnosis of dermatophytosis, thought to be 
fungal.

Other medical reports suggest that there is no diagnosis 
to explain the skin rash, or, that there might be an 
undiagnosed skin disorder in addition to a diagnosed 
skin disorder.  These reports include a March 2004 VA 
outpatient treatment report that contains an assessment 
of rash of unknown etiology; an April 2005 VA outpatient 
treatment report that notes dry, scaly patches on the 
back, thighs, and abdomen, and contains an assessment of 
dry, scaly skin, suspect ichthyosis; and, a November 
2007 VA podiatry report that notes a skin disorder, not 
otherwise specified (NOS). 

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that he 
first noticed a skin rash in 2001 and that earlier prescribed 
creams did not help, but Lamisil(r) does control it.  He 
testified that the VA dermatologist told him that this is a 
fungal infection.  It must be noted that although the Veteran 
testified that a skin rash first appeared in 2001, the 
medical file clearly documents this rash as early as March 
1994.

No examiner has commented on the date of onset of the skin 
rash, although one examiner has noted that it is rash of 
unknown etiology.  Because of the various diagnoses offered, 
a dermatology examination to determine the nature and 
etiology of each skin disorder found would be helpful.  

PTSD

Various treatment reports contain Axis I diagnoses that 
include anxiety and depression, but do not include a 
diagnosis of PTSD.  While a PTSD diagnosis has not been made, 
VA has not offered the Veteran a PTSD compensation 
examination to determine specifically whether he has PTSD.  
Because he seeks service connection for PTSD and because he 
has submitted independent evidence that his claimed PTSD 
stressor did occur, VA's duty to assist includes offering him 
an examination for PTSD.  

Cervical Spine Degenerative Disc Disease

The STRs are silent for a neck-related complaint; however, an 
April 1995 periodic examination report for service in the 
Reserve components notes a complaint of right shoulder pains 
since Saudi Arabia and then mentions an April 1991 report of 
degenerative joint disease.  An April 1991 report of 
degenerative joint disease is not of record. 

October 2002 VA X-rays showed cervical spine degenerative 
disc disease, greatest at C3-4 and C5-6. 

In March 2006, a VA physician examined the Veteran and noted 
that chronic neck pain appeared to be muscular in origin.  An 
April 2006 VA rehabilitation consultation report notes a 5 to 
6 year history of neck pain, sometimes radiating to the left 
shoulder.  The assessment was cervical degenerative disease.

In January 2008, the Veteran testified before an RO hearing 
officer that after serving in Southwest Asia he had problems 
in his neck.  He recalled that while driving a military 
vehicle in the desert, he received bone-jarring vibration and 
whiplash injuries rolling over sand dunes, ridges, and berms.  
He called it "a bunch of whiplashes" and testified that is 
when his neck started hurting.  

During a videoconference hearing before the undersigned 
Veterans Law Judge in March 2009, the Veteran testified that 
he was in combat in the desert when his neck injury occurred.  
He testified that that as his vehicle crossed ridges or berms 
at high speed, the vehicle would become airborne.  He 
testified that some days, he traveled for 8 to 12 hours under 
these grueling conditions.  He added that wearing a Kevlar 
helmet caused more neck strain. 

VA has not offered the Veteran an examination to determine 
the nature and etiology of any neck pain.  

Service Connection for Undiagnosed Illness Manifested by 
Joint and Muscle Pains

An April 1995 periodic examination report for Reserve 
components notes a complaint of right shoulder pains since 
Saudi Arabia and then mentions an April 1991 report of 
degenerative joint disease.  The April 1991 report is not of 
record. 

According to February 1996 and March 1997 VA general medical 
examination reports, the Veteran had no musculoskeletal 
complaint, but, an October 2000 VA outpatient treatment 
report notes complaints of pain in the shoulders, hips, and 
knees.   

In February 2006, the Veteran requested service connection 
for muscle and joint pains due to service in Southwest Asia.  
He did not mention any specific joint or muscle.  In March 
2006, a VA physician noted chronic left shoulder and neck 
pain that appeared to be muscular in origin.  In May 2006, 
the Veteran again requested service connection for muscle and 
joint pains due to service in Southwest Asia.  He did not 
mention any specific joint or muscle.  

In January 2008, the Veteran testified before an RO hearing 
officer that after serving in Southwest Asia he had problems 
in both shoulders, his neck, a knee, and a foot.  He 
testified that while the left knee is service-connected, his 
joints claim involves the neck and foot.  He then indicated 
that the foot claim is for a flare-up on the big toe.  He 
testified that he did not know whether this is a joint 
problem or a skin problem.  

VA's duty to assist includes offering the Veteran an 
examination to determine the nature and etiology of any 
claimed joint and muscle pains.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
dermatological examination by an 
appropriate specialist to determine the 
nature and etiology of his skin disorder.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of relevant 
skin symptoms from the Veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the skin?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  Are any skin symptoms not 
attributable to a current diagnosis?  
If so, which symptom or symptoms? 

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The Veteran should also be afforded a 
psychiatric examination by a 
psychiatrist.  The physician should 
review the pertinent evidence in the 
claims file, elicit a history of relevant 
symptoms, examine the Veteran, and answer 
the following:

I.  What is/are the current 
psychiatric diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service or was caused by service?  

III.  Is any neuropsychological sign 
or symptom not attributable to a 
current diagnosis?  If so, which 
sign or symptom? 

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The Veteran should also be afforded 
an examination, by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's cervical spine 
degenerative disc disease.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should review 
the claims files and take note that an 
April 1995 periodic examination report 
for Reserve components mentions an April 
1991 report of degenerative joint 
disease.  The physician should elicit a 
complete history of relevant symptoms 
from the Veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the cervical 
spine?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

4.  The Veteran should be afforded an 
examination, by appropriate specialist, 
to determine the nature and etiology of 
the Veteran's joint and muscle pains.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
ask the Veteran to specify which joints 
and muscles are painful.  The physician 
should elicit a complete history of 
relevant symptoms from the Veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to any painful 
joint and/or muscle (excluding the 
service-connected left knee joint)?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician is asked to list 
any joint or muscle pain for which a 
diagnosis is not offered (excluding 
the service-connected left knee 
joint).  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claims.  No action by the Veteran 
is required until he receives further notice; however, the 
Veteran is advised that failure to report for examination, 
without good cause, may have adverse consequences on his 
claims.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


